The opinion of the court was delivered by
Gordon, C. J.
The original judgment and decree in this cause was entered on April 14, 1896. In virtue thereof an execution and order of sale was issued and directed to the sheriff of Spokane county, and the premises in question were sold thereunder on the 20th day of May, 1896, the property being bid in by the attorneys of the judgment creditor in the name of their client, the plaintiff in the action. On June 3, 1896, the sale was confirmed. The plaintiff died in the county of Middlesex, state of Massachusetts, on the 21st day of April, 1896, seven days subsequent to the date of the decree, but prior to the sale or the confirmation thereof. On the 25th day of April, 1898, Alonzo M. Murphey was appointed administrator, with the will annexed, of the estate of the plaintiff, Mary A. Brooks. In November, 1898, the administrator moved the superior court to vacate the sheriff’s sale *193and the order of confirmation, and for an alias execution. His application was granted, and from that order this appeal is taken.
The sole ground urged for a reversal is that the lower court erred in assuming jurisdiction to entertain the application after the expiration of more than one year from the entry of the original judgment and decree, and after the expiration of more than one year from the date of the order of confirmation. The action of plaintiff’s attorneys in bidding in the property at the sale, which action was taken without knowledge of the plaintiff’s death, was a mere nullity, and the same is true of the subsequent order of confirmation. There is no limit to the time in which an application may he made to vacate a void judgment or proceeding. Wolferman v. Bell, 8 Wash. 140 (35 Pac. 603); Ladd v. Mason, 10 Ore. 308. Within six months after his appointment as administrator the respondent instituted this proceeding. Laches cannot he imputed to him, and the order is affirmed.
Dunbar, Peavis and Pullerton, JL, concur.